DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
2.	Applicant’s amendments submitted on 12/30/21 have been received. Claims 3-5, 11, and 12 have been amended. 
Claim Objections
3.	The objections to claims 3-5, 11, and 12 are withdrawn because the Applicant amended the claims.
Claim Rejections - 35 USC § 103
4.	The rejection under 35 U.S.C. 103 as being unpatentable over Fujiki et al. (US 2013/0149604) on claims 1-16 is/are withdrawn because Applicant’s remarks have been fully considered and are persuasive.
Double Patenting
5.	The rejection on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,833,313 on claims 2 and 5 is withdrawn because Applicant filed a terminal disclaimer which has been approved.
Allowable Subject Matter
5.	Claims 1-16 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: the invention in independent claim 1 is directed to a positive electrode for a nonaqueous electrolyte secondary battery, a folded portion formed at least at one part of the positive electrode in an electrode body,

wherein an energy density of the positive electrode composition layer after 10 cycles of charge and discharge is 2.7 Wh/cm3 or more, wherein a cross-section of the single first positive electrode composition layer has a domain A extending from a central part to a surface side in a thickness direction thereof, and a domain B extending from the central part to the positive electrode current collector thereof, wherein the central part is located with equal distance in the thickness direction from the surface side and the positive electrode current collector, wherein the single first positive electrode composition layer has an a/b value of 2 or more, the a/b value being obtained in accordance with a method comprising: a step of detecting elements derived from the binder by means of SEM-EDX with respect to the cross-section of the single first positive electrode composition layer;  a step of selecting a first element included in the binder at the highest quantity among the elements detected, and selecting a second element included in the binder at the second highest quantity among the elements detected; a step of drawing a first element mapping of the first element, and drawing a second element mapping of the second element, the first element mapping being drawn in a vision field same as the second element mapping; and a step of calculating an area where the first element mapping overlaps with the second element mapping; wherein the method is carried out on each the domain A and the domain B, a ratio of the area in the domain A is defined as "a," a ratio of the area in the domain B is defined as "b," thereby obtaining the a/b value.
	The prior art to Fujiki et al. (US 2013/0149604) discloses a positive electrode for a nonaqueous electrolyte secondary battery, a folded portion formed at least at one part of the 
wherein an energy density of the positive electrode composition layer after 10 cycles of charge and discharge is 2.7 Wh/cm3 or more, wherein a cross-section of the single first positive electrode composition layer has a domain A extending from a central part to a surface side in a thickness direction thereof, and a domain B extending from the central part to the positive electrode current collector thereof, wherein the central part is located with equal distance in the thickness direction from the surface side and the positive electrode current collector, wherein the single first positive electrode composition layer has an a/b value of 2 or more, the a/b value being obtained in accordance with a method comprising: a step of detecting elements derived from the binder by means of SEM-EDX with respect to the cross-section of the single first positive electrode composition layer;  a step of selecting a first element included in the binder at the highest quantity among the elements detected, and selecting a second element included in the binder at the second highest quantity among the elements detected; a step of drawing a first element mapping of the first element, and drawing a second element mapping of the second element, the first element mapping being drawn in a vision field same as the second element mapping; and a step of calculating an area where the first element mapping overlaps with the second element mapping; wherein the method is carried out on each the domain A and the domain B, a ratio of the area in the domain A is defined as "a," a ratio of the area in the domain B is defined as "b," thereby obtaining the a/b value.
the reasons for allowance for the inventions in independents claims 2, 6, and 10 are substantially the same as provided in paragraph 6 above and apply herein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724